Title: From George Washington to Major General Stirling, 7 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord,
    Head Quarters Fredericksburg [N.Y.] Novr 7th 1778
  
I have to acknowledge your favors of the 31st Ulto the 1st 3d & 4th Inst. with their several inclosures.
As your Lordship observes, the intelligence from the City must now become more important, since the sailing of so large an Embarkation of Troops—and will serve to determine in a great measure whether a complete evacuation of the place is intended. I need not pray your attention, and am, My Lord Your Lordships Most Obet Servant
  
    Go: Washington
  
  
P.S. You will be pleased to forward the inclosed letters.
  
